DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 3 and 5-22 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. 2017/0073822), hereinafter Kudo, in view of Hong et al. (U.S. 2012/0308912), hereinafter Hong, Sugano et al. (U.S. 2017/0073825), hereinafter Sugano, and Mitsushima et al. (U.S. 2019/0264340), hereinafter Mitsushima.
Regarding claim 1, Kudo teaches an electrode catalyst layer for a carbon dioxide electrolysis cell (see e.g. Paragraph 0029, lines 1-3) comprising particles which are formed by carbonous materials (see e.g. Paragraph 0029, lines 9-11), and Au as a metallic catalyst (see e.g. Paragraph 0029, lines 4-5); wherein said catalyst layer has a porous structure (see e.g. Paragraph 0029, lines 12-15).
Kudo does not explicitly teach the carbonous particles being catalyst carriers on which the metallic catalyst is loaded and the catalyst layer containing pores of 5 to 200 µm diameters measured by mercury injection and a volume of said pores per weight of said catalyst layer being 3.0 to 10 mL/g, wherein the pore-diameter distribution measured by a mercury injection method shows the highest peak of frequency distribution in the diameter range of 5 to 150 µm provided that the diameter and the logarithmic differential pore volume are plotted on the horizontal and vertical axes, respectively.
Hong teaches an electrode catalyst layer (see e.g. Abstract) comprising a slurry including a metal such as Au (see e.g. Paragraph 0041 and Paragraph 0043, lines 1-4), a carbon carrier (see e.g. Paragraphs 0041-0042), a binder and a solvent (see e.g. Paragraph 0040, lines 1-4), wherein the catalyst layer comprises pores of 50 to 100 µm with a volume of about 5 to 6 mL/g (see e.g. Paragraph 0052), wherein the highest peak of frequency distribution measured by a mercury porosimeter is in the range of about 50 to 100 µm (see e.g. Fig. 2, peak shown in the region of about 50 to 100 µm; Paragraph 0080, lines 4-6). This catalyst slurry can produce electrodes with uniform catalyst amounts independent of storage time and having uniform performances for a long period of time (see e.g. Paragraph 0083, lines 12-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode catalyst of Kudo to comprise the structure of the catalyst slurry of Hong, which has a volume of pores of 50 to 100 µm with a volume of 5 to 6 mL/g, as an electrode catalyst structure produces electrodes have uniform catalyst amounts regardless of storage time and having uniform performances for a long time. 
Kudo in view of Hong does not explicitly teach the carbonous catalyst carriers forming secondary particles.
Sugano teaches a catalyst for carbon dioxide reduction (Abstract) which may comprise a metallic material and a carbon material (Paragraph 0032, lines 5-12), wherein the catalyst includes fine particles which are aggregated to form secondary particles (see e.g. Paragraph 0071, lines 1-7). This fine particle aggregate structure results in the catalyst having a large surface area (Paragraph 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer taught by Kudo in view of Hong to include secondary particles formed by the catalyst carriers as taught by Sugano in order to provide a larger reactive surface area for the catalyst layer.
Kudo in view of Hong and Sugano does not explicitly teach the catalyst layer having a thickness of 5 to 200 µm.
Mitsushima teaches a catalyst layer comprising a catalytic metal supported on carbon (see e.g. Paragraph 0042, lines 1-5, and Paragraph 0043) which has a thickness of 1 to 100 µm, preferably 5 to 30 µm (see e.g. Paragraph 0048, lines 1-2). Adjusting the thickness to this range prevents the increase of proton transfer resistance and decrease reactant/product diffusivity (see e.g. Paragraph 0048, lines 2-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Bitar, Sugano and Mitsuru to have the thickness taught by Mitsushima in order to prevent increase of proton transfer resistance and decrease reactant/product diffusivity.
Regarding claim 3, Kudo in view of Hong, Sugano and Mitsushima teaches the secondary carriers being formed by said catalyst carriers and having a mean particle diameter of 200 nm to 10 µm (see e.g. Sugano Paragraph 0071, lines 1-7), overlapping the claimed range of the present invention. 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Regarding claim 6, Kudo in view of Hong, Sugano and Mitsushima teaches the catalyst carriers having a structure selected from carbon particles and carbon nanotubes (see e.g. Kudo Paragraph 0029, lines 9-11, carbon nanotubes and particulate electrode structure; see e.g. Hong Paragraph 0042).
Regarding claim 21, Kudo in view of Hong, Sugano and Mitsushima, as combined above, does not explicitly teach the catalyst layer further comprising an ion-conductive material. 
Sugano further teaches an ion exchange resin being included in a CO2 reduction catalyst in order to control adsorption ions contributing to the reaction (see e.g. Sugano Paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Hong, Sugano and Mitsushima to further comprise an ion exchange resin as taught by Sugano to control the adsorption of ions contributing the reactions at the catalyst layer.
Regarding claim 10, Kudo in view of Hong, Sugano and Mitsushima teaches the ion-conductive material comprising a cation exchange resin (see e.g. Sugano Paragraph 0097, lines 3-4, and Paragraph 0112, lines 1-2, resin comprising Nafion, which is a cation exchange material).
Regarding claim 11, Kudo in view of Hong, Sugano and Mitsushima teaches an electrolysis cell (see e.g. Kudo Fig. 12, electrolytic device 61) comprising an anode unit having an anode (see e.g. Kudo Fig. 12, first electrode 66) which oxidizes water or hydroxyl ions into oxygen (see e.g. Kudo Paragraph 0025, lines 1-3), and an anode solution-flow path through which an anode solution is supplied to said anode (see e.g. Kudo Fig. 12, first flow path 64; Paragraph 0063, lines 6-9); a cathode unit having a cathode (see e.g. Kudo Fig. 12, second and third electrodes 69/71) which is equipped with the catalyst layer (“material capable of reducing carbon dioxide” which may be stacked onto a substrate; see e.g. Kudo Paragraph 0029, lines 1-3 and 15-17) and which reduces carbon dioxide into a carbon compound (see e.g. Kudo Paragraph 0025, lines 3-8), and a gas-flow path through which carbon dioxide is supplied to said cathode (see e.g. Kudo Fig. 12, third flow path 73; Paragraph 0066, lines 10-13); and a separator separating said anode unit and said cathode unit from each other (see e.g. Kudo Fig. 12, ion exchange membrane 67; Paragraph 0062, lines 7).  
Regarding claims 12, Kudo in view of Hong, Sugano and Mitsushima teaches the anode and cathode solutions containing hydroxy (“hydroxide”) ions, hydrogen ions, potassium ions, sodium ions, lithium ions, chloride ions, bromide ions, iodide ions, phosphate (“phosphoric acid”) ions, borate (“boric acid”) ions, and/or hydrogen carbonate ions (see e.g. Kudo Paragraph 0038 and Paragraph 0039, lines 1-11).
Regarding claims 13, Kudo in view of Hong, Sugano and Mitsushima teaches the separator being one of a cation exchange membrane and an anion exchange membrane (see e.g. Kudo Paragraph 0024, lines 5-8).
Regarding claims 14, Kudo in view of Hong, Sugano and Mitsushima teaches an electric power unit supplying electric currents to between said anode and said cathode in said cell (see e.g. Kudo Fig. 12, power supply 78; Paragraph 0066, lines 8-9 and 13-15, and Paragraph 0063, lines 4-6).
Regarding claim 15, Kudo in view of Hong, Sugano and Mitsushima teaches an electrolysis cell (see e.g. Kudo Fig. 12, electrolytic device 61) comprising an anode unit having an anode (see e.g. Kudo Fig. 12, first electrode 66) which oxidizes water or hydroxyl ions into oxygen (see e.g. Kudo Paragraph 0025, lines 1-3), and an anode solution-flow path through which an anode solution is supplied to said anode (see e.g. Kudo Fig. 12, first flow path 64; Paragraph 0063, lines 6-9); a cathode unit having a cathode (see e.g. Kudo Fig. 12, second and third electrodes 69/71) which is equipped with the catalyst layer (“material capable of reducing carbon dioxide” which may be stacked onto a substrate; see e.g. Kudo Paragraph 0029, lines 1-3 and 15-17) and which reduces carbon dioxide into a carbon compound (see e.g. Kudo Paragraph 0025, lines 3-8), a cathode solution-flow path through which a cathode solution is supplied to said cathode (see e.g. Kudo Fig. 12, second flow path 68; Paragraph 0064, lines 8-14), and a gas-flow path through which carbon dioxide is supplied to said cathode (see e.g. Kudo Fig. 12, third flow path 73; Paragraph 0066, lines 10-13); a separator separating said anode unit and said cathode unit from each other (see e.g. Kudo Fig. 12, ion exchange membrane 67; Paragraph 0062, lines 7); provided that the anode is so placed between said separator and said anode solution-flow path as to be in contact with them (as shown in Fig. 12 of Kudo).
Regarding claim 16, Kudo in view of Hong, Sugano and Mitsushima teaches the cathode being placed between said cathode solution-flow path and said gas-flow path as to be in contact with them (as shown in Fig. 12 of Kudo), and said cathode solution-flow path being placed between said separator and said cathode as to be in contact with them (as shown in Fig. 12 of Kudo).
Regarding claims 17, Kudo in view of Hong, Sugano and Mitsushima teaches the anode and cathode solutions containing hydroxy (“hydroxide”) ions, hydrogen ions, potassium ions, sodium ions, lithium ions, chloride ions, bromide ions, iodide ions, phosphate (“phosphoric acid”) ions, borate (“boric acid”) ions, and/or hydrogen carbonate ions (see e.g. Kudo Paragraph 0038 and Paragraph 0039, lines 1-11).
Regarding claims 18, Kudo in view of Hong, Sugano and Mitsushima teaches the separator being one of a cation exchange membrane and an anion exchange membrane (see e.g. Kudo Paragraph 0024, lines 5-8).
Regarding claims 19, Kudo in view of Hong, Sugano and Mitsushima teaches an electric power unit supplying electric currents to between said anode and said cathode in said cell (see e.g. Kudo Fig. 12, power supply 78; Paragraph 0066, lines 8-9 and 13-15, and Paragraph 0063, lines 4-6).
Regarding claim 20, Kudo in view of Hong, Sugano and Mitsushima teaches the pore-diameter distribution showing the highest peak of frequency distribution in the diameter range of 50 to 100 µm (see e.g. Hong Fig. 2, peak shown in the region of about 50 to 100 µm)
Regarding claim 22, Kudo in view of Hong, Sugano and Mitsushima teaches the pore-diameter distribution showing the highest peak of frequency distribution in the diameter range of 50 to 100 µm (see e.g. Hong Fig. 2, peak shown in the region of about 50 to 100 µm).
Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Hong, Sugano and Mitsushima, as applied to claim 1 above, and further in view of Cave et al. (U.S. 2020/0240023), hereinafter Cave.
Regarding claim 5, Kudo in view of Hong, Sugano and Mitsushima teaches all the elements of the catalyst layer of claim 1 as stated above. Kudo in view of Hong, Sugano and Mitsushima does not explicitly teach the catalyst layer having a weight per area of 0.1 to 10 mg/cm2.
Cave teaches a membrane electrode assembly for carbon oxide reduction (see e.g. Abstract), comprising a cathode catalyst layer comprising Au nanoparticles supported on carbon with a loading of 1.4-1.6 mg/cm2 (see e.g. Paragraph 0228).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Hong, Sugano and Mitsushima to have a loading of 1.4 to 1.6 mg/cm2 as taught by Cave as a suitable loading amount for a carbon-supported Au catalyst layer for a cathode for carbon oxide reduction.
Regarding claim 7, Kudo in view of Hong, Sugano and Mitsushima teaches all the elements of the catalyst layer of claim 1 as stated above. Kudo in view of Hong, Sugano and Mitsushima does not explicitly teach the Au having at least one structure selected from the group consisting of nanoparticles, nanostructures, and nanowires.
Cave teaches a membrane electrode assembly for carbon oxide reduction (see e.g. Abstract), comprising a cathode catalyst layer including a metal reduction catalyst such as Au (see e.g. Paragraph 0217, lines 1-4) supported on carbon particles (see e.g. Paragraph 0219, lines 1-2), wherein the metal catalyst can be in the form of nanoparticles or nanostructures (see e.g. Paragraph 0218, lines 1-2 and 5-6).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Au metal catalyst of Kudo in view of Hong, Sugano and Mitsushima to have structure of nanoparticles or nanostructures as taught by Cave as a suitable form for a carbon-supported Au catalyst for a cathode for carbon oxide reduction.
Regarding claim 8, Kudo in view of Hong, Sugano, Mitsushima and Cave teaches the nanoparticles having a mean diameter of 2-20 nm, particularly 4 nm (see e.g. Cave Paragraph 0220, lines 1-2, and Paragraph 0228, line 1).
Regarding claim 9, Kudo in view of Hong, Sugano and Mitsushima teaches all the elements of the catalyst layer of claim 1 as stated above. Kudo in view of Hong, Sugano and Mitsushima does not explicitly teach the metallic catalyst having a weight per area of 0.01 to 5 mg/cm2, but does teach a weight ratio of the metallic catalyst to the carbon carrier being 10:100 to 1000:100 (see e.g. Hong Paragraph 0043, lines 6-8), equal to about 9.09 to 90.9 wt% metal catalyst.
Cave teaches a membrane electrode assembly for carbon oxide reduction (see e.g. Abstract), comprising a cathode catalyst layer comprising Au nanoparticles supported on carbon with a loading of 1.4-1.6 mg/cm2, with 30% Au/(Au+C) (see e.g. Paragraph 0228), resulting in a metal catalyst loading of 0.42-0.48 mg/cm2. 
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catalyst layer of Kudo in view of Hong, Sugano and Mitsushima to have a metallic catalyst loading of 0.42-0.48 mg/cm2 as taught by Cave as a suitable Au loading amount for a carbon-supported Au catalyst layer for a cathode for carbon oxide reduction.
Response to Arguments
Applicant’s arguments, see page 9, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Bitar in view of Sugano, Mitsuru and Mitsushima, particularly regarding the catalyst layer comprising Au, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kudo, Hong, Sugano and Mitsushima.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795